Exhibit 10.4

Execution Version

 

 

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

ALEXZA PHARMACEUTICALS, INC.

AND

TEVA PHARMACEUTICALS USA, INC.

 

 

Dated as of February 23, 2016

 

 

1

 

--------------------------------------------------------------------------------

Exhibit 10.4

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of February 23,
2016, by and between Alexza Pharmaceuticals, Inc., a Delaware corporation (“the
“Company”), and Teva Pharmaceuticals USA, Inc., a Delaware corporation (“Teva”).

Recitals

A.The Company and Teva have entered into that certain Stock Issuance Agreement
of even date herewith (as the same may be amended, modified, restated or
supplemented from time to time, the “Stock Issuance Agreement”), pursuant to
which, upon the terms and subject to the conditions set forth therein, the
Company has agreed to issue 2,172,886 shares (the “Shares”) of the Company’s
common stock, par value $0.0001 per share (“Common Stock”), to Teva.

B.The Company has agreed to issue the Shares to Teva as consideration for the
reduction of $5,000,000 in the Outstanding Advanced Amount and forgiveness of
all accrued and unpaid interest under that certain Amended and Restated
Promissory Note and Agreement to Lend, by and between the Company and Teva of
even date herewith (the “Note”).

Agreement

The parties to this Agreement intending to be legally bound hereby agree as
follows:

1.Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below or as otherwise defined in the Note:

 

1.1“Additional Shares” means any additional shares of Common Stock issued to the
holder of any of the Shares pursuant to a stock split, stock dividend or other
distribution with respect to, or in exchange or in replacement of, the Shares.

1.2“Adverse Disclosure” means public disclosure of material non-public
information which, in the Company’s board of director’s good faith judgment (i)
would be required to be made in any report or a Registration Statement filed
with the SEC by the Company so that such report or Registration Statement would
not be materially misleading; (ii) would not be required to be made at such time
but for the filing, effectiveness or continued use of such report or
Registration Statement; and (iii) the Company has a bona fide business purpose
for not disclosing publicly (other than avoidance of its obligations hereunder),
including, without limitation, a potential material acquisition, divestiture of
assets or other material corporate transaction, or the disclosure of such
information would reasonably be expected to have a materially adverse effect on
the Company.

1.3“Affiliate” means, with respect to any Person, any other Person that
controls, is controlled by, or is under common control with such Person.  The
term “control”, as used with respect to any Person, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

1.4“Business Day” shall mean any day, except that if an activity to be performed
or an event falls on a Friday, Saturday, Sunday or any other day which is
recognized as a national holiday in New York, New York or Israel, then the
activity may be performed or the event will occur on the next day that is not a
Friday, Saturday, Sunday or such nationally recognized holiday.  For the
avoidance of doubt, references in this Agreement to “days” shall mean calendar
days.

1

 

--------------------------------------------------------------------------------

 

1.5“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time. 

1.6“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or of a subsidiary of the Company
pursuant to a stock option, stock purchase, or any other employee benefit plan;
(ii) a registration relating to an SEC Rule 145 transaction; (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; (iv) a registration on Form S-4
under the Securities Act as in effect on the date hereof or any successor or
similar registration form under the Securities Act subsequently adopted by the
SEC; (v) a registration on a registration statement providing for the continuous
sale of securities by the Company pursuant to Rule 415 promulgated under the
Securities Act or (vi) a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities or other
convertible securities that are also being registered.

1.7“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC that permits incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

1.8“Governmental Body” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or entity and any court or other tribunal).

1.9“Holder” (collectively, “Holders”) means Teva, or any Affiliate of Teva, that
is a transferee of Registrable Securities pursuant to a Transfer permitted under
Section 2.1, in each case, to the extent holding Registrable Securities.

1.10“Holder Counsel” has the meaning ascribed to it in Section 3.1(f)(v) hereof.

1.11“Legal Proceeding” means any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.

1.12“Outstanding Advanced Amount” has the meaning ascribed to it in the Note.

1.13“Person” means an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company or any other entity of whatever nature, and shall include any
successor (by merger or otherwise) of such entity.

1.14“Prospectus” means the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

1.15“register,” “registered” and “registration” refer to a registration effected
by filing with the SEC a Registration Statement in compliance with the
Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis, and the
declaration or ordering by the SEC of the effectiveness of such Registration
Statement.

2.

 

--------------------------------------------------------------------------------

 

1.16“Registrable Securities” means (i) the Shares and (ii) any Additional
Shares; provided, however, that any of the Shares or Additional Shares shall
cease to be treated as Registrable Securities as of (a) such time following the
date that a Registration Statement covering such security has been declared
effective by the SEC that such security has been disposed of pursuant to such
effective Registration Statement, (b) the date on which such security is sold
pursuant to Rule 144, (c) the date on which such security ceases to be
outstanding, (d) the date on which such security is Transferred without a
transfer of the registration rights hereunder pursuant to Section 3.7 hereof or
(e) the date as of which the Holder thereof, together with its Affiliates, would
have been able to dispose of all of its Registrable Securities pursuant to Rule
144 (or any successor rule). 

1.17“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering any of the
Registrable Securities.  References to the Registration Statement shall include
any Prospectus.

1.18“Rule 144” means Rule 144 under the Securities Act.

1.19“Rule 144A” means Rule 144A under the Securities Act.

1.20“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder, as the same may be amended from time to
time.  

1.21“SEC” means the U.S. Securities and Exchange Commission.

1.22“Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of Holder Counsel in up to the amount specified in Section 3.3
hereof, to be borne and paid by the Company as provided in Section 3.3.

1.23“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger, testamentary
disposition, operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, testamentary
disposition, operation of law or otherwise), any Shares or Additional Shares.

2.

Transfer Restrictions

2.1General Transfer Restrictions. The rights of a Holder to Transfer any Shares
or Additional Shares held by it is subject to the restrictions set forth in this
Section 2.  

(a)Such Holder acknowledges that the Shares and Additional Shares have not been
registered under the Securities Act and may not be Transferred except pursuant
to an effective Registration Statement under the Securities Act or pursuant to
an exemption from registration under the Securities Act.  Such Holder covenants
that it will only dispose of any of the Shares or Additional Shares pursuant to
an effective Registration Statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state and foreign securities laws.  Such Holder further covenants
that it will not Transfer any of the Shares or Additional Shares if such
securities would be Registrable Securities in the hands of the transferee as a
result of such Transfer unless such transferee agrees to be bound to the terms
and conditions of this Section 2 or substantially similar terms and
conditions.  In connection with any Transfer of the Shares or Additional Shares
other than pursuant to an

3.

 

--------------------------------------------------------------------------------

 

effective Registration Statement, to the Company or pursuant to Rule 144 or Rule
144A (or any similar provision then in force), the Company may require such
Holder to provide to the Company an opinion of counsel selected by such Holder
and reasonably acceptable to the Company, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
Transfer does not require registration under the Securities
Act.  Notwithstanding the foregoing, the Company hereby consents to and agrees
to register on the books of the Company and with its transfer agent, without any
legal opinion, except to the extent that the transfer agent requests such legal
opinion, any Transfer of outstanding Registrable Securities by Teva to an entity
that is an Affiliate of Teva. 

(b)Such Holder agrees to the imprinting, so long as is required by this Section
2.1, of the following legend on each certificate evidencing any Registrable
Securities:  

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE
RULES AND REGULATIONS THEREUNDER AND APPLICABLE STATE SECURITIES LAWS.

 

Certificates evidencing any of the Registrable Securities shall not be required
to contain such legend or any other legend (i) following any sale of such
securities pursuant to an effective Registration Statement (including the Resale
Registration Statement described in Section 3.1) covering the resale of such
securities, (ii) following any sale of such securities pursuant to Rule 144 or
Rule 144A (or any similar provision then in force) or, if such securities are
transferrable by a Person who is not an Affiliate of the Company pursuant to
Rule 144 or Rule 144A (or any similar provision then in force) without any
volume or manner of sale restrictions thereunder, in each case if the holder
provides the Company with a legal opinion reasonably acceptable to the Company
to the effect that such securities were sold under Rule 144 or Rule 144A or
(iii) if the holder provides the Company with a legal opinion reasonably
acceptable to the Company to the effect that the legend is not required under
applicable requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the staff of the SEC).  Whenever
such restrictions shall cease and terminate as to any Registrable Securities,
such that such securities are no longer Registrable Securities, the holder of
such securities shall be entitled to receive from the Company upon a written
request, without expense, new certificates of like tenor not bearing the legend
set forth herein.

3.Registration Rights. The Company hereby grants to each Holder the registration
rights set forth in this Section 3, with respect to the Registrable Securities
held by such Holder:

3.1Demand Registration.

(a)At any time after the Company issues the Shares, if the Company receives from
at least two-thirds of the Holders a written request for registration of all
outstanding Registrable Securities with an anticipated aggregate offering price,
net of Selling Expenses, of at least five million dollars ($5,000,000) (a
“Demand Registration Request”), then the Company shall, subject to Sections
3.1(b) and 3.1(c) hereof, as soon as practicable, and in any event within ninety
(90) days following the date that the Company receives the Demand Registration
Request, file a Registration Statement on Form S-3 (or if Form S-3 is not then
available, on such form of registration statement that is then available to
effect the registration of all of the Registrable Securities) providing for the
registration and resale of all of the outstanding Registrable Securities
specified in the Demand Registration Request (such filing, the “Resale
Registration Statement”). The Registration Statement filed hereunder, to the
extent allowable under the Securities Act and the rules promulgated thereunder,
shall state that such Registration Statement also

4.

 

--------------------------------------------------------------------------------

 

covers such indeterminate number of additional shares of common stock of the
Company as may become issuable to prevent dilution resulting from stock splits,
stock dividends and similar transactions.  If the Holders intend to distribute
the Registrable Securities by means of an underwriting, the Demand Registration
Request shall so state.  The underwriter(s) shall be selected by the Holders,
subject to approval by the Company.  The Company shall cause the Resale
Registration Statement to become or be declared effective by the SEC as promptly
as practicable after the filing thereof. The Holders shall not be entitled to
make more than two (2) Demand Registration Requests pursuant to this Agreement.
In no event shall the Company be required to file, and maintain effectiveness
of, more than one Registration Statement at any one time.  

(b)If the Company furnishes to the Holders a certificate signed by the Chief
Executive Officer or equivalent senior executive of the Company, stating that
the filing, effectiveness or continued use of the Resale Registration Statement
would require the Company to make an Adverse Disclosure, then the Company shall
have a period of not more than ninety (90) days (or such longer period to which
the Holders holding a majority of the outstanding Registrable Securities consent
in writing) within which to delay the filing or effectiveness of such Resale
Registration Statement or, in the case of a Resale Registration Statement that
has been declared effective, to suspend the use by the Holders of such Resale
Registration Statement (in each case, a “Suspension”); provided, however, that,
unless consented to in writing by the Holders holding a majority of the
outstanding Registrable Securities, the Company shall not be permitted to
exercise a Suspension more than twice during any 12-month period and there must
be at least ninety (90) days between each permitted Suspension.  In the case of
a Suspension that occurs after the effectiveness of the Resale Registration
Statement, the Holders agree to suspend use of the applicable Prospectus in
connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon the Company’s delivery of the certificate referred
to in this Section 3.1(b).  The Company shall promptly notify the Holders
holding Registrable Securities covered by the Resale Registration Statement upon
the termination of any Suspension, and (i) in the case the Resale Registration
Statement has not been filed or declared effective, shall promptly thereafter
file the Resale Registration Statement, if applicable, and use its reasonable
efforts to have such Resale Registration Statement declared effective under the
Securities Act and (ii) in the case the Resale Registration Statement has become
effective, shall amend or supplement the applicable Prospectus, if necessary, so
it does not contain any untrue statement or omission prior to the expiration of
the Suspension and furnish to the Holders holding Registrable Securities covered
by the Resale Registration Statement such numbers of copies of any Prospectus as
so amended or supplemented as such Holders may reasonably request.  The Company
agrees to supplement or make amendments to the Resale Registration Statement, if
so required by the registration form used by the Company for the Resale
Registration Statement or by the instructions applicable to such registration
form or by the Securities Act or the rules or regulations promulgated thereunder
or as may reasonably be requested by the Holders of a majority of the
outstanding Registrable Securities covered by such Resale Registration
Statement.

(c)The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 3.1(a) (i) during the period that
is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is ninety (90) days after the effective
date of, a Company-initiated registration statement, provided, however, that the
Company is actively employing in good faith commercially reasonable efforts to
cause such registration statement to become effective, or (ii) after the Company
has effected two (2) registrations pursuant to Section 3.1(a). A registration
shall not be counted as “effected” for purposes of Section 3.1(c)(ii) until such
time as the applicable Registration Statement has been declared effective by the
SEC; provided, that, in the event that the Demand Registration Request is
withdrawn by the Holders holding a majority of the outstanding Registrable
Securities, and such Holders elect not to pay the registration expenses
therefor, such withdrawn Registration Statement shall be counted as “effected”
for purposes of Section 3.1(c)(ii), and

5.

 

--------------------------------------------------------------------------------

 

the Holders shall be deemed to forfeit their right to one of the Registration
Statements pursuant to Section 3.1(a). 

(d)The Company shall use commercially reasonable efforts to take all actions
necessary to ensure that the transactions contemplated herein are effected as
contemplated in Section 3.1 hereof, and to submit to the SEC, within three (3)
Business Days after the Company learns that no review of the Resale Registration
Statement will be made by the staff of the SEC or that the staff has no further
comments on such Resale Registration Statement, as the case may be, a request
for acceleration of effectiveness (or post-effective amendment, if applicable)
of such Resale Registration Statement to a time and date not later than three
(3) Business Days after the submission of such request.

(e)Any reference herein to a Registration Statement or prospectus as of any time
shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time and any reference herein to
any post-effective amendment to a Registration Statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time. Any reference to a prospectus as of any
time shall include any supplement thereto, preliminary prospectus, or any free
writing prospectus in respect thereof.

(f)In connection with the filing of the Resale Registration Statement, subject
to Sections 3.1(b) and 3.1(c), the Company shall:

(i)prepare and file with the SEC within the time periods specified in
Section 3.1, a Registration Statement on Form S-3 that shall register all of the
outstanding Registrable Securities required to be registered pursuant to Section
3.1(a) hereof for resale by the Holders thereof in accordance with (except if
otherwise required pursuant to written comments received from the SEC upon a
review of such Resale Registration Statement) the “Plan of Distribution” section
included in such Resale Registration Statement; and keep such Resale
Registration Statement effective until the earlier of (i) the date on which each
Holder is able to dispose of all of its outstanding Registrable Securities
registered under such Resale Registration Statement without restriction pursuant
to Rule 144 (or any successor rule) and (ii) the date on which all Registrable
Securities registered under such Resale Registration Statement have been sold,
which Registration Statement shall not contain any untrue statement of material
fact or omit to state a material fact required to be stated therein, or
necessary to make statements therein not misleading, and shall comply in all
material respects with the Securities Act and the rules and regulations of the
SEC promulgated thereunder.  The financial statements of the Company included in
such Registration Statement or incorporated therein by reference will comply in
all material respects with all applicable accounting requirements and the
published rules and regulations of the SEC applicable with respect thereto.  
Such financial statements will be prepared in accordance with U.S. generally
accepted accounting principles, consistently applied, during the periods
involved and fairly present in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended.  

(ii)as soon as reasonably practicable prepare and file with the SEC such
amendments and supplements to such Resale Registration Statement (including
without limitation, any required post effective amendments) and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Resale Registration Statement pursuant to Section 3.1(a) and Section
3.1(f)(i) for the period specified therein and as may be required by the
applicable rules and regulations of the SEC and the instructions applicable to
the form of such Resale Registration Statement;  

6.

 

--------------------------------------------------------------------------------

 

(iii)comply with the provisions of the Securities Act with respect to the
disposition of all of the outstanding Registrable Securities covered by such
Resale Registration Statement by the Holders provided for in such Resale
Registration Statement;  

(iv)make available to each Holder whose Registrable Securities are included in
the Registration Statement and its legal counsel promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company, one copy of each Registration Statement and any amendment thereto, each
preliminary prospectus and prospectus and each amendment or supplement thereto,
and, in the case of the Registration Statements referred to in Section 3.1(a),
each letter written by or on behalf of the Company to the SEC or the staff of
the SEC (including, without limitation, any request to accelerate the
effectiveness of the Registration Statement or amendment thereto), and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
the Registration Statement (other than any portion, if any, thereof which
contains information for which the Company has sought confidential treatment).

(v)provide the Holders and, if any, single legal counsel designated by the
Holders of a majority of the outstanding Registrable Securities covered by such
Resale Registration Statement (“Holder Counsel”) a reasonable opportunity to
participate in the preparation of such Resale Registration Statement, each
prospectus included therein or filed with the SEC and each amendment or
supplement thereto (but not including any documents incorporated by reference),
in each case subject to customary confidentiality restrictions, and give
reasonable consideration to any comments Holder Counsel provides with respect to
any Resale Registration Statement or amendment or supplement thereto, and not
file any document in a form to which such counsel reasonably objects. The
Company shall furnish to Holder Counsel copies of any correspondence from the
SEC or the staff of the SEC to the Company or its representatives relating to
any Resale Registration Statement;

(vi)notify the Holders requesting inclusion of any outstanding Registrable
Securities in the Resale Registration Statement (A) when the Resale Registration
Statement or any Prospectus included therein or any prospectus amendment or
supplement or post-effective amendment has been filed, and, with respect to such
Resale Registration Statement or any post-effective amendment, when the same has
become effective, (B) of any comments by the SEC with respect thereto or any
request by the SEC for amendments or supplements to such Resale Registration
Statement or prospectus or for additional information, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of such Resale
Registration Statement or the initiation or threatening of any proceedings for
that purpose, (D) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the outstanding Registrable Securities
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose (in the cases of (C) and (D), the Company shall obtain the
withdrawal of such stop order or suspension at the earliest practicable time) or
(E) if at any time when a prospectus is required to be delivered under the
Securities Act, that, to the Company’s knowledge, such Resale Registration
Statement, prospectus, prospectus amendment or supplement or post-effective
amendment does not conform in all material respects to the applicable
requirements of the Securities Act and the rules and regulations of the SEC
thereunder or contains an untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing
(in which case, the Company shall use its reasonable efforts to promptly prepare
a supplement or amendment to the Resale Registration Statement to conform to
such requirements or to correct such untrue statement or omission, and deliver
such number of copies of such supplement or amendment to the selling Holders as
the selling Holders may reasonably request); and

(vii) in the event that Form S-3 is not available for the registration of the
resale of outstanding Registrable Securities hereunder, the Company shall,
subject to Sections 3.1(b) and 3.1(c), undertake to register the outstanding
Registrable Securities on such form of Registration Statement

7.

 

--------------------------------------------------------------------------------

 

that is then available to effect the registration of all of the Registrable
Securities. The Company represents and warrants that, as of the date hereof, it
meets the requirements for the use of Form S-3 for registration of the sale by
the Holders of the Registrable Securities. The Company shall use its
commercially reasonable efforts to file all reports required to be filed by the
Company with the SEC in a timely manner so as to thereafter maintain such
eligibility for the use of Form S-3. 

(g)In connection with the Resale Registration Statement, each Holder agrees to
furnish to the Company a duly completed Selling Securityholder Questionnaire
substantially in the form of Exhibit A hereto no later than ten (10) Business
Days following the date of delivery of the Demand Registration Request. Each
Holder further agrees that it shall not be entitled to be named as a selling
securityholder in the Resale Registration Statement or use the prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Securityholder
Questionnaire and has confirmed the accuracy of the plan of distribution to be
included in the Registration Statement. Each Holder acknowledges and agrees that
the information in the Selling Securityholder Questionnaire and such plan of
distribution will be used by the Company in the preparation of the Resale
Registration Statement and hereby consents to the inclusion of such information
in the Resale Registration Statement. Each Holder agrees to notify the Company
as promptly as practicable of any inaccuracy or change in information previously
furnished by such Holder to the Company contained in a Selling Securityholder
Questionnaire or of the occurrence of any event in either case that could cause
the prospectus to contain an untrue statement of a material fact regarding such
Holder or its intended method of disposition of such Registrable Securities or
omits to state any material fact regarding such Holder or its intended method of
disposition of such Registrable Securities required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly to furnish to the Company any
additional information required to correct and update any previously furnished
information or required so that such prospectus shall not contain, with respect
to each Holder or the disposition of such Registrable Securities, an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. If any Holder fails to provide to the
Company any information required to be provided pursuant to this Section 3.1
after such Holder became aware of the inaccuracy, omission or required change,
the Company may suspend the use of the Resale Registration Statement and the
prospectus contained therein until such time as such Holder provides the
required information to the Company.

3.2Piggyback Registrations.  

(a)In addition to the Company’s obligations with respect to the Resale
Registration Statement set forth in Section 3.1, from and after the date hereof,
the Company shall also notify all Holders of Registrable Securities in writing
at least ten (10) days prior to the filing of any other registration statement
under the Securities Act for purposes of a public offering of Common Stock
solely for cash (including, but not limited to, registration statements relating
to secondary offerings of Common Stock), other than an Excluded Registration,
and will afford each such Holder an opportunity to include in such registration
statement (other than a registration statement for an Excluded Registration) all
or part of such Registrable Securities held by such Holder; provided, that, the
Company shall have no obligation to notify any Holder of any such registration
statement if the Company has received a Demand Registration Request or if any
Registration Statement covering all of the outstanding Registrable Securities is
then effective.  Each Holder desiring to include in any such registration
statement all or any part of the Registrable Securities held by it shall, within
ten (10) days after the above-described notice from the Company, so notify the
Company in writing.  In such event, the right of any such Holder to include
Registrable Securities in any registration statement for the underwritten public
offering of securities of the Company pursuant to this Section 3.2 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent

8.

 

--------------------------------------------------------------------------------

 

provided herein.  All Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company. The Company shall cause the Registration Statement
for the underwritten public offering of securities of the Company pursuant to
this Section 3.2 to become or be declared effective by the SEC as promptly as
practicable after the filing thereof. If a Holder decides not to include all of
his, her or its Registrable Securities in any registration statement (other than
a registration statement for an Excluded Registration) thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement (other than
a registration statement for an Excluded Registration) as may be filed by the
Company with respect to public offerings of Common Stock solely for cash, all
upon the terms and conditions set forth herein. 

(b)Notwithstanding any other provision of this Agreement, if the underwriter
determines in good faith that marketing factors require a limitation of the
number of shares to be underwritten in any underwritten offering covered by this
Section 3.2, the number of shares that may be included in the underwriting shall
be allocated, first, to the Company, and second, to the Holders requesting to
include Registrable Securities in such offering and any other stockholders of
the Company who request to include Common Stock in such offering pursuant to
registration rights on a pro rata basis based on the total number of Registrable
Securities that the Holders have requested to include in such offering and the
total number of shares of Common Stock carrying registration rights that such
other stockholders have requested to include in such offering. If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) Business Days prior to the effective date of the
registration statement.  Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.

(c)The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 3.2 whether or not any Holder has elected to
include Registrable Securities in such registration, and shall promptly notify
any Holder that has elected to include Registrable Securities in such
registration of such termination or withdrawal.  The registration expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 3.3 hereof.

(d)For the avoidance of doubt, all obligations of the Company under Section 3.1
with respect to a Resale Registration Statement shall apply to a Registration
Statement filed by the Company as contemplated by this Section 3.2.

3.3Expenses of Registration.  All expenses incurred in connection with all
registrations effected pursuant to Sections 3.1 and 3.2, including all
registration, SEC, stock exchange and FINRA filing and qualification fees
(including state securities law fees and expenses), printing expenses,
accounting fees, fees and disbursements of counsel for, and independent public
accountants of, the Company, fees and disbursements of Holder Counsel not to
exceed $20,000, and fees and expenses of all Persons retained by the Company
shall be paid by the Company; provided, however, that the Company shall not be
required to pay any Selling Expenses.  

3.4Obligations of the Company.  Whenever required under this Section 3 to effect
the registration of any Registrable Securities, the Company shall (in addition
to the requirements set forth in Section 3.1 with respect to the Resale
Registration Statement), as expeditiously as reasonably possible:

(a)use its reasonable efforts to prevent the issuance of any stop order
suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any

9.

 

--------------------------------------------------------------------------------

 

preliminary or final prospectus and, if any such order is issued, to obtain the
withdrawal of any such order as soon as practicable, and to notify each Holder
of the issuance and resolution thereof; 

(b)shall register or qualify, and cooperate with the Holders of outstanding
Registrable Securities covered by the Registration Statement and their
respective counsel, in connection with the registration or qualification of such
outstanding Registrable Securities for offer and sale under the securities or
“blue sky” laws of each state and other jurisdiction of the United States as any
such Holder or their respective counsel reasonably request in writing, and do
any and all other things reasonably necessary or advisable to keep such
registration or qualification in effect; provided that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or take any action which would subject it to taxation or
general service of process in any such jurisdiction where it is not then so
subject;

(c)as promptly as practicable after becoming aware of such event, (i) notify the
Holders of any pending proceeding against the Company under Section 8A of the
Securities Act in connection with the offering of such outstanding Registrable
Securities and (ii) notify the Holders of the happening of any event as a result
of which the prospectus included in the Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and promptly prepare a supplement or amendment to the
Registration Statement to correct such untrue statement or omission, and deliver
such number of copies of such supplement or amendment to each Holder as such
Holder may reasonably request; provided, that, the Company shall not be
obligated to give any notice to the Holders pursuant to this Section 3.4(c)
prior to disclosing such information in a public statement or filing as required
by applicable federal and state securities laws;

(d)comply with all requirements of the NASDAQ Global Market or any securities
exchange on which Common Stock is then listed with regard to the issuance of the
outstanding Registrable Securities and use reasonable efforts to list the
outstanding Registrable Securities covered by the Registration Statement on the
NASDAQ Global Market or any securities exchange on which Common Stock is then
listed;

(e)provide and cause to be maintained a transfer agent and registrar for all
outstanding Registrable Securities covered by the Registration Statement from
and after a date not later than the effective date of the Registration
Statement;

(f)at the request of a Holder in the case of an underwritten public offering,
the Company shall furnish, on the date of effectiveness of the Registration
Statement a letter, dated such date, from the Company’s independent certified
public accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters and each Holder; and

(g)cooperate with the Holders who hold Registrable Securities being offered and
the managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends)
representing Registrable Securities to be offered pursuant to the Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the managing underwriter or underwriters, if any, or the
Holders may reasonably request and registered in such names as the managing
underwriter or underwriters, if any, or the Holders may request, and, within
five (5) Business Days after the Registration Statement which includes
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel selected by the Company to deliver, to
the transfer agent for the Registrable Securities (with copies to the

10.

 

--------------------------------------------------------------------------------

 

Holders whose Registrable Securities are included in such Registration
Statement), an opinion of such counsel in the form reasonably satisfactory to
the transfer agent. 

3.5Indemnification.

(a)With respect to any Holder of outstanding Registrable Securities that is or
becomes a party to this Agreement, the Company will, and does hereby undertake
to, indemnify and hold harmless each such Holder, each of such Holder’s
officers, directors, employees, partners, members and agents, and each Person
controlling such Holder, and the officers, directors, employees, partners and
agents of each Person controlling such Holder (collectively, “Holder
Indemnitees”), against all joint or several claims, losses, damages, expenses
and liabilities (or actions in respect thereto) (collectively, together with
actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened in respect thereof, “Claims”) to
which any of them may become subject insofar as such Claims arise out of or
based on (A) any untrue statement (or alleged untrue statement) of a material
fact contained in any preliminary prospectus, prospectus (as amended or
supplemented, if applicable), offering circular or other similar document
(including any related Registration Statement, notification, or the like,
including any filing made under any state securities laws) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made, (B) any violation or alleged violation by
the Company of any federal or state law or regulation applicable to the Company
in connection with any such registration, qualification or compliance,  (C) any
failure to register or qualify Registrable Securities in any state in the United
States where the Company or its agents have affirmatively undertaken or agreed
that the Company will undertake such registration or qualification on behalf of
the Holders of such Registrable Securities (provided that in such instance the
Company shall not be so liable if it has undertaken its best efforts to so
register or qualify such Registrable Securities) or (D) any breach of this
Agreement. The Company will reimburse, as incurred, each such Holder Indemnitee,
for any legal and any other expenses reasonably incurred in connection with
investigating or defending any such Claim; provided that the Company will not be
liable in any such case to the extent that any such Claim arises out of or is
based on any untrue statement or omission made in reliance and in conformity
with written information furnished to the Company by any Holder expressly for
use in any registration statement, prospectus, offering circular or other
similar document (including, without limitation, information included on such
Holder’s Selling Securityholder Questionnaire and in any applicable plan of
distribution).

(b)Each Holder will, and if Registrable Securities held by or issuable to such
Holder are included in any registration, qualification or compliance pursuant to
this Section 3, does hereby undertake to, indemnify and hold harmless the
Company, each of its directors, employees, agents and officers, each Person
controlling the Company and its directors, employees, agents and officers, and
each other Holder, against all Claims arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
Registration Statement, prospectus, offering circular or other document, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances in which they were made, and will reimburse, as
incurred, the Company, each such other Holder, and each such director, officer,
employee, agent, partner and controlling Person of the foregoing, for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such Claim in each case to the extent that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) was made in such
Registration Statement, prospectus, offering circular or other document, in
reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use therein (including, without limitation,
information included on such Holder’s Selling Securityholder Questionnaire and
in any applicable plan of distribution); provided, however, that the

11.

 

--------------------------------------------------------------------------------

 

liability of each Holder hereunder shall be limited to the net proceeds received
by such Holder from the sale of securities under such Registration Statement.   

(c)Each party entitled to indemnification under this Section 3.5 (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and the Indemnified Party may
participate in such defense at the Indemnifying Party’s expense if (i)
representation of such Indemnified Party would be inappropriate due to actual or
potential differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding or (ii) the Indemnifying Party
shall have failed to promptly assume the defense of such proceeding; and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 3, except to the extent that such failure to give notice
shall materially adversely affect the Indemnifying Party in the defense of any
such claim or any such litigation.  No Indemnifying Party, in the defense of any
such claim or litigation, may, without the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement unless such
settlement includes an unconditional release of such Indemnified Party from all
liabilities on claims that are the subject matter of such claim or litigation.

(d)In order to provide for just and equitable contribution in case
indemnification is unavailable to an Indemnified Party (by reason of legal
prohibition or otherwise), the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and such party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such actions; provided,
however, that, in any case, (i) no Holder will be required to contribute any
amount in excess of the aggregate proceeds received by such Holders from the
sale of securities under such Registration Statement, and (ii) no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(e)The indemnity and contribution agreements contained herein are in addition to
any liability that the Indemnifying Party may have to the Indemnified Parties
and shall remain in full force and effect regardless of any investigation made
by or on behalf of the Indemnified Party or any officer, director or controlling
Person of such Indemnified Party and shall survive the Transfer of any
Registrable Securities.

3.6Information by Holder.  The Holder or Holders of Registrable Securities
included in any registration shall furnish to the Company such information
regarding such Holder or Holders and the distribution proposed by such Holder or
Holders as the Company may reasonably request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to in this Section 3.

12.

 

--------------------------------------------------------------------------------

 

3.7Transfer of Registration Rights.  The rights contained in Sections 3.1 and
3.2 hereof to cause the Company to register the Registrable Securities, and the
other rights set forth in this Section 3, may be assigned or otherwise conveyed
with respect to all, but not less than all, Registrable Securities Transferred
by the Holder thereof to any entity that is an Affiliate of Teva if such
Transfer was permitted under Section 2 and such Registrable Securities would
otherwise continue to be Registrable Securities in the hands of such transferee;
provided, that, such transferee becomes a party to this Agreement or agrees to
become bound to terms and conditions substantially similar to those set forth in
this Agreement. 

3.8Rule 144 Reporting.  With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC, including, without
limitation, Rule 144 promulgated under the Securities Act, that may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use reasonable efforts to:

(a)make and keep current public information available, within the meaning of
Rule 144 or any similar or analogous rule promulgated under the Securities Act;

(b)file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Securities Act and Exchange Act; and

(c)make available to each Holder so long as such Holder owns any Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Holders to sell such securities under Rule 144 without registration under the
Securities Act.

4.

Miscellaneous

4.1Further Assurances.  Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request for
the purpose of carrying out or evidencing any of the transactions contemplated
by this Agreement.

4.2Notices.  Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent via facsimile or other electronic transmission before
5:00 p.m. (Pacific time) with confirmation of receipt, when transmitted and
receipt is confirmed; (c) if sent via facsimile or other electronic transmission
after 5:00 p.m. (Pacific time) with confirmation of receipt, the Business Day
after being sent; (d) if sent by registered, certified or first class mail, the
third Business Day after being sent; and (e) if sent by overnight delivery via a
national courier service, one Business Day after being sent. The addresses and
facsimile numbers for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.

4.3Headings.  The headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

4.4Counterparts.  This Agreement may be executed in several counterparts
(including via facsimile or other electronic means), each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement.

13.

 

--------------------------------------------------------------------------------

 

4.5Governing Law; Dispute Resolution.   

(a)This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of New York (without giving effect
to principles of conflicts of laws that would require the laws of another
jurisdiction to apply).

(b)Any Legal Proceeding relating to this Agreement or the enforcement of any
provision of this Agreement (including a Legal Proceeding based upon intentional
or willful misrepresentation or fraud) may be brought or otherwise commenced in
any state or federal court located in Santa Clara County in the State of
California.  Each party to this Agreement: (i) expressly and irrevocably
consents and submits to the jurisdiction of each state and federal court located
in Santa Clara County (and each appellate court located in Santa Clara County)
in connection with any such Legal Proceeding; (ii) agrees that each state and
federal court located in Santa Clara County shall be deemed to be a convenient
forum; and (iii) agrees not to assert (by way of motion, as a defense or
otherwise), in any such Legal Proceeding commenced in any state or federal court
located in Santa Clara County, any claim that such party is not subject
personally to the jurisdiction of such court, that such Legal Proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter of this Agreement may not
be enforced in or by such court.

4.6Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

4.7Assignment. This Agreement shall not be assigned or otherwise transferred,
nor may any rights or obligations hereunder be assigned or transferred, by the
Company to any third party without the prior written consent of Teva; provided,
however, that the Company may assign or otherwise transfer all or any part of
this Agreement without the consent of Teva to an entity that acquires all or
substantially all of the business or assets of the Company, whether by merger,
acquisition or otherwise.  

4.8Waiver.

(a)No failure on the part of any Person to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

(b)No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

4.9Amendment. This Agreement may be amended or modified, and any provision
hereof may be waived, in whole or in part, at any time pursuant to an agreement
in writing executed by the Company and Holders holding a majority of the
Registrable Securities.

4.10Severability.  In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or

14.

 

--------------------------------------------------------------------------------

 

unenforceable, shall not be impaired or otherwise affected and shall continue to
be valid and enforceable to the fullest extent permitted by law. 

4.11Termination.  This Agreement shall terminate on the date when there are no
longer remaining any Registrable Securities or upon the dissolution of
liquidation of the Company.

4.12Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED ISSUES AND, THEREFORE, EACH SUCH PARTY, TO THE EXTENT PERMITTED BY
LAW, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER AND (B) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY.

4.13Entire Agreement.  This Agreement, the Note and the Stock Issuance Agreement
set forth the entire understanding of the parties hereto relating to the subject
matter hereof and thereof and supersede all prior agreements and understandings
among or between any of the parties relating to the subject matter hereof and
thereof.  

4.14Construction.

(a)For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(b)The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c)As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)Except as otherwise indicated, all references in this Agreement to “Sections”
and “Exhibits” are intended to refer to Sections of this Agreement and Exhibits
to this Agreement.

[The remainder of this page intentionally left blank]

 

15.

 

--------------------------------------------------------------------------------

 

In Witness Whereof, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

COMPANY:

 

ALEXZA PHARMACEUTICALS, INC.

 

By:/s/ Thomas B. King

 

Name: Thomas B. King

 

Title: President & Chief Executive Officer

  

Address for Notice:

2091 Stierlin Court

Mountain View, CA 94043

 

Attn: Thomas B. King, Chief Executive Officer

Facsimile No.: (650) 944-7988

E-mail address: tking@alexza.com

 

 

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------

 

In Witness Whereof, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

TEVA PHARMACEUTICALS USA, INC.:

 

 

By:/s/ Deborah A. Griffin

Name: Deborah A. Griffin

Title: SVP & Chief Accounting Officer

 

 

By:/s/ Jamie Berlanska

Name: Jamie Berlanska

Title: Vice President Finance & Controller

  

Address for Notice:

 

Attn: Vice President Finance & Controller

Facsimile No.: 215-591-8807

E-mail address: jamie.berlanska@tevapharm.com

 

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------

 

Exhibit A

 

ALEXZA PHARMACEUTICALS, INC.

 

Selling Securityholder Notice and Questionnaire

 

 

The undersigned, who is a beneficial owner of outstanding common stock (“Common
Stock”) of Alexza Pharmaceuticals, Inc. (the “Company”) issued pursuant to that
certain Stock Issuance Agreement, by and between the Company and Teva
Pharmaceuticals USA, Inc. (“Teva”), dated as of February 23, 2016 (the “Stock
Issuance Agreement”) (as adjusted or augmented by any stock split, stock
dividend or other distribution, the “Registrable Securities”), understands that
the Company intends to file with the Securities and Exchange Commission (the
“Commission”) a registration statement (the “Registration Statement”) for the
registration and resale under the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities, in accordance with the terms
of the Registration Rights Agreement (the “Registration Rights Agreement”) to
which this document is attached.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally will be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Registration
Rights Agreement (including certain indemnification provisions).  Holders must
complete and deliver this Selling Securityholder Notice and Questionnaire (this
“Questionnaire”) in order to be named as selling stockholders in the Prospectus.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned (the “Selling Stockholder”), who is a beneficial owner of
Registrable Securities, hereby elects to include the Registrable Securities
owned by it in the Registration Statement.




 

--------------------------------------------------------------------------------

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.

Name.

(a)Full legal name of Selling Stockholder

 

 

 

(b)Full legal name of registered holder (if not the same as (a) above) through
which Registrable Securities are held:

 

 

 

(c)Full legal name of natural control person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

 

 

2.  Address for Notices to Selling Stockholder:

 

 

 

Telephone:

Fax:

Contact Person:

 

3.  Beneficial Ownership of Common Stock:

(a)Number of shares of Common Stock beneficially owned:

 

 

 

 

 

 






 

--------------------------------------------------------------------------------

 

 

(b)

Number of Registrable Securities to be registered pursuant to this Questionnaire
for resale: 

 

 

 

 

 

4.  Broker-Dealer Status:

(a)Are you a broker-dealer?

Yes   ¨ No   ¨

(b)If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes   ¨ No   ¨

Note:If “no” to Section 4(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

(c)Are you an affiliate of a broker-dealer?

Yes   ¨ No   ¨

Note:If yes, provide a narrative explanation below:

 

 

 

 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes   ¨ No   ¨

Note:If “no” to Section 4(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.




 

--------------------------------------------------------------------------------

 

5.  Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

Except as set forth in Item 3(a) above and below in this Item 5, the undersigned
is not the beneficial or registered owner of any securities of the Company.

(a)Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

 

 

 

6.  Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years other than the Stock Issuance Agreement,
that certain Amended and Restated Promissory Note and Agreement to Lend, by and
between the Company and Teva, dated as of December __, 2015 or the relationship
contemplated by that certain License and Supply Agreement, by and between the
Company and Teva, dated as of May 7, 2013, as amended.

State any exceptions here:

 

 

 

***********




 

--------------------------------------------------------------------------------

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective. All
notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing and shall be delivered as set forth in the Registration Rights
Agreement.  In the absence of any such notification, the Company shall be
entitled to continue to rely on the accuracy of the information in this
Questionnaire.

The undersigned agrees, and hereby undertakes, within three (3) Business Days
following the delivery by the Company to the undersigned of a draft plan of
distribution to be included in the Registration Statement (the “Plan of
Distribution”), to review the Plan of Distribution and to provide written notice
to the Company (a) confirming that the information contained therein regarding
the undersigned and its plan of distribution is correct and complete, except as
set forth in such notice, (b) consenting to the inclusion of such information in
the Registration Statement and the related prospectus and any amendments or
supplements thereto and (c) acknowledging that such information will be relied
upon by the Company in connection with the preparation or amendment of the
Registration Statement and the related prospectus and any amendments or
supplements thereto.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M, in connection with any offering of Registrable Securities pursuant to the
Registration Statement.  The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

The undersigned hereby acknowledges and is advised of the following Compliance
and Disclosure Interpretation (“CDI”) of the staff of the Division of
Corporation Finance (with respect to Securities Act Sections) regarding short
selling:

 

“239.10 An issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective. One of the selling
shareholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date. The issuer
was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date. [Nov. 26, 2008]”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing CDI.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

Date: Beneficial Owner:

 

By:

Name:

Title:

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY MAIL, TO:

 

Stacy Palermini,

Vice President, Finance

Alexza Pharmaceuticals, Inc.

2091 Stierlin Court

Mountain View, CA 94043

Tel: (650) 944-7000

Fax: (650) 944-7988

spalermini@alexza.com

 

 